DETAILED ACTION
This office action is in response to amendments filed on 11/03/2021. Claims 2-4, 11-12, and 19-27 are pending. Claims 1, 5-10, and 13-18 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-4, 11-12, and 19-27 are allowed.
The following is an examiner' s statement of reasons for allowance: “further wherein the first sensor is connected to the A phase section of the three-phase half-bridge amplifier, and wherein the second sensor is connected to the B phase section of the three-phase half-bridge amplifier and the C phase section of the three-phase half-bridge amplifier.” And “wherein the first sensor is connected to the low side transistor of the A phase section of the three-phase half- bridge amplifier, and wherein the second sensor is connected to the low side transistor of the B phase section of the three- phase half-bridge amplifier and the low side transistor of the C phase section of the three-phase half-bridge amplifier.”.
The closest prior art Li US 6301137 B1 (Hereinafter “Li”) teaches measuring current by using two amplifiers and measures between B & C phases using a single amplifier, but does measure a phase with a single amplifier.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/Examiner, Art Unit 2846